1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT LINZY BELLON,                            Case No. 3:19-cv-00118-RCJ-WGC
6          Petitioner,
                                                      ORDER GRANTING MOTION FOR
7             v.                                      EXTENSION OF TIME (ECF NO. 11)
8
      WARDEN BRIAN WILLIAMS, et al.,
9
           Respondents.
10

11

12           In this habeas corpus action, after a 30-day extension of time, the respondents
13   were to file a response to Robert Linzy Bellon’s habeas petition by May 30, 2019. See
14   Order entered March 1, 2019 (ECF No. 3); Order entered May 1, 2019 (ECF No. 10).
15           On May 30, 2019, Respondents filed a motion for extension of time (ECF
16   No. 11), requesting a second extension of time, of 29 days, to June 28, 2019, to file
17   their response. Respondents’ counsel states that the extension of time is necessary
18   because of his obligations in other cases.
19           The Court finds that Respondents’ motion for extension of time is made in good
20   faith and not solely for the purpose of delay, and that there is good cause for the
21   extension of time requested.
22           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement
23   of Time (ECF No. 11) is GRANTED. Respondents will have until and including
24   June 28, 2019, to file their response to the petition for writ of habeas corpus.
25   ///
26   ///
27   ///
28   ///
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 1, 2019 (ECF No. 3) will remain in

3    effect.

4

5

6              DATED THIS 31st day of
                          ___ day  of ______________________,
                                      May, 2019.              2019.
7

8
                                                      ROBERT C. JONES,
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
